Order filed August 31, 2016




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-15-00232-CR
                                  __________

                   ROBERT MENDOZA, JR., Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 35th District Court
                             Brown County, Texas
                        Trial Court Cause No. CR21615


                                     ORDER
      This appeal has been unduly stalled due to the failure of Appellant’s appointed
counsel, Landon H. Thompson, to file an appellate brief. The brief was originally
due on April 21, 2016. Counsel has filed three motions for extension of time to file
the brief. This court granted all three motions, with the third extension resulting in
a due date of July 15, 2016. We also issued a letter on July 21, 2016, in which we
explained that we deemed the inordinate delay in filing the brief in this cause a
serious matter and directed Thompson to file a brief on behalf of Appellant on or
before July 28, 2016. Appellant’s brief still has not been filed.
      In light of the inordinate delay in filing Appellant’s brief, we abate the appeal
and remand the cause to the trial court so that it may determine the following:
      1. Whether Appellant desires to prosecute his appeal;
      2. Whether Appellant is indigent; and
      3. If Appellant is indigent, whether appointed counsel, Landon H.
         Thompson, should be removed as appellate counsel and new counsel
         appointed.
See TEX. R. APP. P. 38.8(b). We note that Appellant need not appear in person at the
hearing and that the trial court may permit him to appear via telephone. The trial
court is directed to make appropriate findings and recommendations and to appoint
new appellate counsel if appropriate. The trial court clerk is directed to prepare and
forward to this court a supplemental clerk’s record containing the findings,
recommendations, and any orders of the trial court. If a hearing is held, the court
reporter is directed to prepare and forward to this court the reporter’s record from
the hearing. These records are due to be filed in this court on or before September 30,
2016. Appellant’s brief will be due to be filed in this court within thirty days after
the date this appeal is reinstated.
      The appeal is abated.


                                                     PER CURIAM


August 31, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                          2